Citation Nr: 1113127	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of that hearing has been created and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a low back disability, allegedly due to an injury incurred during military service.  At his February 2011 personal hearing, he reported recent treatment for his low back disability at St. Mary's Medical Center in San Francisco, California.  In a June 2007 written statement, he also reported treatment at this facility, and gave the address and telephone number for this private hospital.  Review of the claims file, however, does not indicate attempts have been made to obtain this evidence.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain this relevant medical evidence.  As these medical records are private, VA may not obtain them without the Veteran's signed authorization.  The Veteran is put on notice that he may either grant VA such authorization to request his medical records, or he may obtain these records himself and submit them directly to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter, along with proper authorization forms, informing him of the need to obtain pertinent medical records from St. Mary's Medical Center of San Francisco, California, where the Veteran has reported receiving private medical treatment for his back.  Inform the Veteran that he may authorize VA to obtain these records, or he may contact this facility on his own behalf to obtain such records and submit them to VA.  If such records are no longer available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Board offers no opinion at this time regarding this ultimate outcome of this appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


